Citation Nr: 9927158	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-09 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased evaluation for chronic low back 
strain, currently evaluated at 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran had a period of verified active duty from August 
1979 to December 1985.  He also had in excess of 2 years of 
earlier service not herein verified or otherwise at issue.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to an increased 
evaluation for chronic low back strain, currently evaluated 
at 20 percent disabling.

It appears to the Board that the veteran may have attempted 
to raise the issue of entitlement to service connection for a 
"collapsing/wedging disc" by correspondence dated in March 
1998.  Service connection for some disc problems had 
previously been denied.  If he desires to pursue this issue, 
he and/or his representative should do so with specificity at 
the RO.  As there has thus far been no adjudication of this 
issue, the Board has no jurisdiction of the issue at this 
time.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's back disability is manifested by subjective 
complaints of pain, legs giving away, and falling.

3.  Current objective findings of the veteran's back 
disability included extreme limitation of range of motion 
(self-limiting) but show that the veteran could otherwise 
move without difficulty, negative straight leg raises when 
supine, and a normal gait.  

4.  There was no objective clinical evidence of ankylosis, 
postural abnormalities, fixed deformities, or neurological 
involvement.  Neither severe lumbosacral strain, severe 
limitation of low back motion, nor severe intervertebral disc 
syndrome has been demonstrated by the objective competent 
evidence of record.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
chronic low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003, 5289, 5292, 5293, 5295 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  That is, he has presented a claim which 
is plausible.  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In addition to the regulations cited above, the VA General 
Counsel issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had arthritis and instability of 
the knee may be rated separately under DCs 5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  

The RO has rated the veteran's low back disability under DC 
5295.  The Board will also consider DCs 5003, 5289, 5292, and 
5293 for arthritis, lumbar ankylosis, limitation of motion of 
the lumbar spine, and intervertebral disc syndrome.  

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (1998).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, a rating of 10 percent is warranted for 
each major joint or groups of joints affected by limitation 
of motion, to be combined, not added under DC 5003.

Under DC 5289, unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation, and favorable ankylosis 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5289 
(1998).  Slight limitation of motion of the lumbar segment of 
the spine warrants a 10 percent evaluation under DC 5292.  A 
20 percent evaluation requires moderate limitation of motion; 
while a 40 percent evaluation, the highest given under this 
code, requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5292 (1998).  

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (1998).  

Under DC 5295, a noncompensable evaluation is warranted upon 
a showing of slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, DC 5295 (1998).  

Historically, the RO granted entitlement to service 
connection for low back strain by rating decision dated in 
May 1986 and a noncompensable evaluation was assigned.  The 
veteran has challenged the ratings on several occasions, and 
the evaluation was ultimately increased to 20 percent by 
rating decision dated in August 1991.  In March 1998, he 
filed the current claim.

In a February 1998 letter, the veteran's treating 
chiropractor, L.C. Huddleston, D.C., indicated that the 
veteran had been evaluated for lower back pain.  Dr. 
Huddleston related that the veteran had injured his back 
while in miliary service and was being treated at the VA 
hospital.  The veteran was noted to be on pain medication and 
that the pain now radiated from the lower back into the legs.  
After a complete evaluation, Dr. Huddleston diagnosed lumbar 
intervertebral disc syndrome, lumbar radiculitis, and 
progressive degenerative disc syndrome.

In a VA spine examination report dated in April 1998, the 
veteran related a history of injury to his low back in 
service.  He indicated that he had worn a lumbosacral corset 
all the time for the previous ten years, especially when he 
had to lift weights.  He complained of constant pain, legs 
giving away, and falling a few times.  He stated that pain 
medication did not help and that the pain was a level 10/10.  

Physical examination revealed that the veteran was alert and 
oriented and walked into the clinic without any abnormal gait 
pattern and did not appear to be in any acute distress.  He 
was able to don and doff shoes without any difficulty, 
reaching down to his feet, and dressed without difficulty.  
There was some thoracic kyphosis noted and lumbar scoliosis 
felt but no paraspinal tenderness noted.  He did not have any 
complaints during palpation.  Range of motion was extremely 
limited due to guarding rather than pain itself and was 
reported as flexion to 20 degrees, extension to 0 degrees, 
lateral flexion to 10 degrees, bilaterally, and rotation to 
20 degrees, bilaterally.  He tended to bend his knees and 
drop his shoulders during range of motion.  

Straight leg raises while sitting were negative but the 
veteran could not raise his legs when supine.  Passive range 
of motion indicated obvious resistance for elevation of the 
legs.  When he managed to do a straight leg raise, he 
complained of back pain, bilaterally.  He indicated that he 
could not walk on heels and toes but he could stand on his 
heels and toes.  The examiner noted that it was obvious that 
he was resisting all the movements and was guarding.  Deep 
tendon reflexes were 2+ and symmetrical.  He was able to get 
off the examination table without any difficulty and after 
sitting in the chair, was able to don his socks and shoes by 
bringing his feet into the lap without any difficulty.  He 
sat comfortably in a chair.  The veteran was wearing a 
lumbosacral corset but took the corset off and sat 
comfortably until asked to perform range of motion.  The 
clinical impression was history of low back strain and the 
examiner reflected that he could not make a specific 
diagnosis due to the veteran's lack of effort.

An X-ray report dated in April 1998 showed that the vertebral 
bodies height and alignment were normal.  The intervertebral 
disc spaces appeared to be well maintained.  No fractures or 
dislocations were seen.  There were no significant 
degenerative changes.  The clinical impression was 
unremarkable lumbosacral spine examination.

A review of the most recent clinical evidence of record, 
which is the most probative evidence to consider in 
determining the appropriate disability rating to be assigned 
under the holding in Francisco v. Brown, 7 Vet. App. 55 
(1994), does not reflect that a higher than 20 percent rating 
for a low back strain disability is warranted.  The current 
20 percent rating contemplates moderate limitation of motion 
(DC 5292), moderate intervertebral disc syndrome with 
recurring attacks (DC 5293), and lumbosacral strain with 
muscle spasms on extreme forward bending, loss of lateral 
spine motion or unilateral muscle spasm in standing position 
(DC 5295).  Separate ratings for these pathologies are 
prohibited: "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1998); Estaban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the lumbar spine.  In the most 
recent VA examination, the veteran demonstrated a certain 
range of motion in the lumbar spine.  Moreover, there was no 
X-ray evidence of fixed deformities.  Because the evidence 
does not show ankylosis of the lumbar spine, there is no 
basis under DC 5289 for an increased rating.

The veteran's current rating contemplates moderate limitation 
of motion under DC 5292.  The most recent VA examination 
report indicates that the veteran had severe limitation of 
range of motion (due to self-imposed limitations).  However, 
the examiner specifically noted that the veteran's clinical 
picture was not consistent with his performance on range of 
motion testing.  Specifically, the examiner remarked that the 
veteran was able to dress and undress without difficulty, was 
able to reach down to his feet to remove his shoes and socks 
without difficulty, walked without any abnormal gait, and got 
on and off the examination table without any difficulty.  
Further, the examiner observed that there was obvious 
resistance on the veteran's part during range of motion 
testing.  Thus, the Board has weighed the clinical 
observations of the examiner and the subjective complaints as 
reported by the veteran and concludes that severe limitation 
of motion of the lumbar spine is not shown, and there is no 
basis for a higher rating under DC 5292.  In addition, 
compensation is anticipated under this code for limitation of 
motion so a separate compensable rating for arthritis is not 
warranted.

Moreover, DC 5293 provides for a 20 percent rating for 
moderate symptoms of intervertebral disc syndrome with 
recurring attacks.  However, the evidence does not reflect 
severe symptoms to warrant a higher rating.  In this regard, 
no examination has ever shown postural abnormality, fixed 
deformities, or evidence of any palpable abnormality along 
the musculature of the back.  Further, the most recent X-ray 
report showed that the vertebral bodies height and alignment 
were normal.  Further, although his private treating 
chiropractor has indicated that the veteran has disc disease, 
there is no objective medical evidence contradicting the 
current X-ray report nor has the veteran indicated symptoms 
consistent with muscle spasms or neurological findings.  
Moreover, it is not shown that disc disease, even if present, 
is in any way related to the service connected disorder.  
This "negative" clinical evidence against the assignment of a 
greater than 20 percent disability rating under DC 5293 
outweighs any uncorroborated "positive" contentions by the 
veteran as to more severe symptoms.  In the absence of 
findings of severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief, a higher than 20 
percent evaluation under DC 5293 is not warranted. 

In addition, a higher rating would not be available if the 
veteran's back disability were rated under DC 5295.  A 20 
percent evaluation is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  There is no current evidence of severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending (as noted above, range of motion testing was not 
consistent with the clinical picture), or loss of lateral 
motion.  The record clearly establishes that the veteran has 
reported constant 10/10 pain which has not been alleviated by 
over-the-counter medications; however, taken together the 
evidence of record fails to establish that the veteran's 
clinical disability approximates the criteria for more than a 
20 percent rating under DC 5295.  Accordingly, the Board 
finds that the schedular criteria for a rating in excess of 
the currently assigned 20 percent disability evaluation are 
not met.

The Board has also considered the veteran's complaints of 
pain and functional loss due to pain.  However, even 
considering the standards outlined in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and the provisions of 38 C.F.R. § 4.40 et 
seq., there is no basis on which to assign a higher rating.  
Significantly, as noted above, there is no basis under the 
schedular criteria for a rating higher than the currently 
assigned 20 percent under DCs 5292, 5293, or 5295.  The most 
recent examination and X-ray evidence simply do not show that 
the veteran's symptoms satisfy the schedular criteria.  
Accordingly, the Board finds that the functional limitation 
due to pain is contemplated in the current assigned 20 
percent rating and indicia of a higher rating, such as 
atrophy, muscle wasting, incoordination, weakness, excess 
fatigability, etc., are not shown.

Considering all of the evidence, the veteran's symptoms do 
not approximate the standard of severe intervertebral disc 
syndrome, severe limitation of motion of the lumbar spine, or 
severe lumbosacral strain such as to warrant a disability 
rating in excess of the 20 percent assigned herein.  Although 
the evidence of record established that he currently has 
symptoms of a back disability, the currently assigned 20 
percent evaluation contemplates the pain and symptomatology 
consistent with his low back strain.  Furthermore, this 
rating contemplates the degree of functional limitation due 
to pain.  There is, therefore, no basis for a further 
increased rating under the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998).

The Board has considered the veteran's written statements 
that his back disability is worse than currently evaluated.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.


	(CONTINUED ON NEXT PAGE)



ORDER

The claim for entitlement to an increased evaluation for 
chronic low back strain, currently evaluated at 20 percent 
disabling, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

